Citation Nr: 1631931	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-16 598	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pleural plaques.

2.  Entitlement to service connection for chronic-obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated pleural plaques manifested in service. 

2.  The competent and probative evidence is against a finding that the Veteran's currently diagnosed COPD had its onset in service or are otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for pleural plaques are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria to establish service connection for COPD are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations and treatment records.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed. 

Law and Analysis

The Veteran contends that he is entitled to service connection for a respiratory disorder, due to asbestos exposure occurred in service.  For the following reasons, the Board agrees that service connection is warranted for pleural plaques but not COPD.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For any claim related to asbestos exposure, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 9.  The Manual also lists some of the major occupations involving exposure to asbestos include mining; milling; shipyard work; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection 9(f).

Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities, such as fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques, mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection 9(b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection 9(d).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection 9(h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33, 244 (2014).

It should be noted that the pertinent parts of the Manual on service connection in asbestos-related cases do not create a presumption of exposure to asbestos solely from shipboard service.  Dyment v. West, 13 Vet. App. 141 (1999); aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

A review of the facts reveals the following: the Veteran served as a Navy mechanic while serving in Vietnam.  Accordingly, the RO conceded that the Veteran was exposed to asbestos during service.

In February 2010, the Veteran underwent a chest CT scan which revealed evidence of small pleural plaques over the diaphragmatic structures and in the lateral pleura.  The doctor stated the plaques were most likely due to asbestos exposure.

In November 2010, a Compensation and Pension (C&P) examiner determined the Veteran suffered from pleural plaques which were most likely due to previous asbestos exposure.

In May 2011, the Veteran underwent a pulmonary function test, which showed severe respiratory obstruction.

In July 2012, the Veteran underwent an examination at the VA.  The examiner diagnosed the Veteran with COPD, as well as an unspecified respiratory condition.
The examiner concluded the respiratory condition was as likely as not attributable to the Veteran's military service.  However, the only explanation he provided was related to pleural disease.  

In October 2012, a C&P examiner reviewed the Veteran's medical files and determined the Veteran suffered from COPD, as evidenced by the hyperinflation evident in his medical imaging files.  The examiner determined the Veteran's COPD was not caused by his asbestos exposure, as asbestos exposure does not cause COPD; rather, the examiner believed the Veteran's COPD was caused by his history of smoking, as the medical literature demonstrates smoking is the chief cause of COPD.

In April 2016, a medical expert reviewed the Veteran's medical files to determine the Veteran suffered from COPD and pleural plaques.  The examiner opined that the Veteran's COPD developed secondarily to tobacco use, and his pleural plaques were likely due to asbestos exposure.

Pleural Plaques

The first and second criteria of 38 C.F.R. § 3.303(a) requires competent evidence of a current disability and an in-service injury or aggravation of a disease or injury to establish service connection.  As stated above, several physicians concluded that the Veteran suffered from pleural plaques, and the VA has conceded that the Veteran was exposed to asbestos during his time in service.  Accordingly, the Board finds that the Veteran suffers from pleural plaques and was exposed to asbestos during his time of service.

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  The VA examiner opined that it was more likely than not that the Veteran's pleural plaques were related to his asbestos exposure, as the imaging documents showed the Veteran suffered from plaque nodules known to be associated with asbestos exposure.

Given the above, the Board finds that the evidence in favor of a nexus between the Veteran's current injuries and in-service injury is at least in equipoise.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for pleural plaques is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

COPD

The Board finds service connection for COPD is not warranted, as the Veteran has not demonstrated a causal relationship between the claimed in-service asbestos exposure and COPD.  To arrive at this finding, the Board finds the October 2012 and April 2016 opinions highly probative.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the medical examiners' conclusions highly probative.  It is clear the examiners fully reviewed the Veteran's medical history and records and provided fully articulated opinions supported by reasoned analyses.  Both examiners agreed that medical professionals do not believe COPD develops from asbestos exposure; rather, the majority of COPD cases develop from smoking.  In this case, the Veteran demonstrates a history of smoking.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the opinions did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence; both examiners firmly opined that COPD develops from a smoking habit and not from asbestos exposure.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's COPD developed from asbestos exposure in service highly probative.

The Board finds the Veteran competent to speak to the symptoms of COPD that he experienced.  Nonetheless, he is not competent to provide medical conclusions to complex medical questions, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning COPD, he is not competent to comment on the etiology of the COPD.  The competent evidence outweighs the lay reports regarding etiology.

Lastly, the Board notes that there that the positive medical evidence in the Veteran's file demonstrating that the Veteran's COPD developed from asbestos exposure does not rise to the level of equipoise.  Although the July 2012 examiner's opinion is vague, at best, the only rationale provided relates to the Veteran's pleural disease.  Thus, it is provided little weight as it relates to the COPD diagnosis.  

For the reasons and bases discussed above, the competent and probative evidence indicates that the Veteran's COPD is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.
ORDER

Service connection for pleural plaques is granted. 

Service connection for COPD is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


